UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q Quarterly Schedule of Portfolio Holdings of Registered Management Investment Company Investment Company Act File Number: 811-02444 The Bond Fund of America, Inc. (Exact Name of Registrant as Specified in Charter) 333 South Hope Street, Los Angeles, California 90071 (Address of Principal Executive Offices) Registrant's telephone number, including area code:(213) 486-9200 Date of fiscal year end: December 31 Date of reporting period: September 30, 2010 Kimberly S. Verdick Capital Research and Management Company 333 South Hope Street Los Angeles, California 90071 (Name and Address of Agent for Service) Copies to: Michael Glazer Bingham McCutchen LLP 355 South Grand Avenue, Suite 4400 Los Angeles, California 90071 (Counsel for the Registrant) ITEM 1 – Schedule of Investments Bond Fund of AmericaSM Investment portfolio September 30, 2010 unaudited Bonds & notes — 95.64% Principal amount Value BONDS & NOTES OF U.S. GOVERNMENT & GOVERNMENT AGENCIES — 29.74% U.S. Treasury 0.875% 2011 $ $ U.S. Treasury 0.875% 2011 U.S. Treasury 0.875% 2011 U.S. Treasury 1.125% 20111 U.S. Treasury 4.50% 2011 U.S. Treasury 4.625% 2011 U.S. Treasury 4.875% 2011 U.S. Treasury 5.00% 2011 U.S. Treasury 5.00% 2011 U.S. Treasury 0.625% 2012 U.S. Treasury 1.375% 2012 U.S. Treasury 1.375% 2012 U.S. Treasury 1.875% 2012 U.S. Treasury 2.00% 20122 U.S. Treasury 4.25% 2012 U.S. Treasury 4.50% 2012 U.S. Treasury 4.875% 2012 U.S. Treasury 1.125% 2013 U.S. Treasury 1.375% 2013 U.S. Treasury 1.375% 2013 U.S. Treasury 1.50% 2013 U.S. Treasury 1.875% 20132 U.S. Treasury 2.75% 2013 U.S. Treasury 3.125% 2013 U.S. Treasury 3.375% 2013 U.S. Treasury 3.375% 2013 U.S. Treasury 3.625% 2013 U.S. Treasury 3.875% 2013 U.S. Treasury 4.25% 2013 U.S. Treasury 1.75% 2014 U.S. Treasury 1.75% 2014 U.S. Treasury 1.875% 2014 U.S. Treasury 2.00% 20142 U.S. Treasury 2.625% 2014 U.S. Treasury 2.625% 2014 U.S. Treasury 4.25% 2014 U.S. Treasury 1.75% 2015 U.S. Treasury 1.625% 20152 U.S. Treasury 1.875% 2015 U.S. Treasury 2.50% 2015 U.S. Treasury 4.00% 2015 U.S. Treasury 4.125% 2015 U.S. Treasury 4.25% 2015 U.S. Treasury 11.25% 2015 U.S. Treasury 2.00% 20162 U.S. Treasury 2.375% 2016 U.S. Treasury 2.625% 2016 U.S. Treasury 2.50% 20162 U.S. Treasury 3.00% 2016 U.S. Treasury 3.25% 2016 U.S. Treasury 7.25% 2016 U.S. Treasury 7.50% 2016 U.S. Treasury 2.50% 2017 U.S. Treasury 2.375% 20172 U.S. Treasury 2.75% 2017 U.S. Treasury 3.25% 2017 U.S. Treasury 4.50% 2017 U.S. Treasury 4.625% 2017 U.S. Treasury 8.75% 2017 U.S. Treasury 8.875% 2017 U.S. Treasury 3.50% 2018 U.S. Treasury 3.75% 2018 U.S. Treasury 4.00% 2018 U.S. Treasury 2.75% 2019 U.S. Treasury 3.125% 2019 U.S. Treasury 3.625% 2019 U.S. Treasury 8.125% 2019 U.S. Treasury 2.625% 2020 U.S. Treasury 3.50% 2020 U.S. Treasury 3.625% 2020 U.S. Treasury 8.50% 2020 U.S. Treasury 8.75% 2020 U.S. Treasury 8.00% 2021 U.S. Treasury 8.125% 2021 U.S. Treasury 7.125% 2023 U.S. Treasury 7.50% 2024 U.S. Treasury 6.875% 2025 U.S. Treasury 7.625% 2025 U.S. Treasury 6.00% 2026 U.S. Treasury 6.25% 2030 U.S. Treasury 4.50% 2036 U.S. Treasury 4.375% 2038 U.S. Treasury 4.50% 2038 U.S. Treasury 3.50% 2039 U.S. Treasury 4.25% 2039 U.S. Treasury 4.50% 2039 U.S. Treasury 3.875% 2040 U.S. Treasury 4.375% 2040 U.S. Treasury 4.625% 2040 Federal Home Loan Bank 1.125% 2012 Federal Home Loan Bank 1.75% 2012 Federal Home Loan Bank, Series 363, 4.50% 2012 Federal Home Loan Bank 3.625% 2013 Federal Home Loan Bank 5.375% 2016 Freddie Mac 5.25% 2011 Freddie Mac 1.125% 2012 Freddie Mac 1.75% 2012 Freddie Mac 2.125% 2012 Freddie Mac 2.50% 2014 Freddie Mac 3.00% 2014 Freddie Mac 2.875% 2015 Fannie Mae 1.75% 2011 Fannie Mae, Series 2, 1.25% 2012 Fannie Mae 6.125% 2012 Fannie Mae 1.00% 2013 Fannie Mae 1.75% 2013 Fannie Mae 2.50% 2014 Fannie Mae 3.00% 2014 Fannie Mae 2.375% 2015 United States Government Agency-Guaranteed (FDIC insured), Citigroup Inc. 1.25% 2011 United States Government Agency-Guaranteed (FDIC insured), Citigroup Inc. 0.292% 20123 United States Government Agency-Guaranteed (FDIC insured), Citigroup Inc. 0.376% 20123 United States Government Agency-Guaranteed (FDIC insured), Citigroup Inc. 1.875% 2012 United States Government Agency-Guaranteed (FDIC insured), Citigroup Inc. 1.875% 2012 United States Government Agency-Guaranteed (FDIC insured), Citigroup Inc. 1.875% 2012 United States Government Agency-Guaranteed (FDIC insured), Citigroup Inc. 2.125% 2012 United States Government Agency-Guaranteed (FDIC insured), Citigroup Inc. 2.25% 2012 United States Government Agency-Guaranteed (FDIC insured), General Electric Capital Corp., Series G, 1.625% 2011 United States Government Agency-Guaranteed (FDIC insured), General Electric Capital Corp., Series G, 1.80% 2011 United States Government Agency-Guaranteed (FDIC insured), General Electric Capital Corp., Series G, 2.125% 2012 United States Government Agency-Guaranteed (FDIC insured), General Electric Capital Corp., Series G, 2.25% 2012 United States Government Agency-Guaranteed (FDIC insured), GMAC LLC 1.75% 2012 United States Government Agency-Guaranteed (FDIC insured), GMAC LLC 2.20% 2012 CoBank ACB 7.875% 20184 CoBank ACB 0.892% 20223,4 United States Government Agency-Guaranteed (FDIC insured), Goldman Sachs Group, Inc. 3.25% 2012 United States Government Agency-Guaranteed (FDIC insured), State Street Corp. 2.15% 2012 United States Government Agency-Guaranteed (FDIC insured), Bank of America Corp. 2.375% 2012 Federal Farm Credit Banks, Consolidated Systemwide Designated Bonds, 2.625% 2014 Federal Farm Credit Banks, Consolidated Systemwide Designated Bonds, 3.00% 2014 Federal Agricultural Mortgage Corp. 4.875% 20114 Federal Agricultural Mortgage Corp. 5.125% 20174 Tennessee Valley Authority 5.25% 2039 United States Government Agency-Guaranteed (FDIC insured), John Deere Capital Corp. 2.875% 2012 United States Government Agency-Guaranteed (FDIC insured), Sovereign Bancorp, Inc. 2.75% 2012 United States Agency for International Development, Republic of Egypt 4.45% 2015 Private Export Funding Corp., Series W, 5.00% 2016 CORPORATE BONDS & NOTES — 29.34% FINANCIALS — 9.30% Banks — 3.25% HBOS PLC 6.75% 20184 HBOS PLC 4.375% 20193 € Lloyds TSB Bank PLC 5.80% 20204 $ Lloyds TSB Bank PLC 6.50% 20204 Lloyds TSB Bank PLC 6.50% 2020 € HBOS PLC 6.00% 20334 $ Abbey National Treasury Services PLC 3.875% 20144 Santander Issuances, SA Unipersonal 5.911% 20164 Sovereign Bancorp, Inc. 8.75% 2018 Santander Issuances, SA Unipersonal 6.50% 20193,4 Royal Bank of Scotland PLC 3.40% 2013 Royal Bank of Scotland Group PLC 5.00% 2014 Royal Bank of Scotland PLC 3.95% 2015 Royal Bank of Scotland PLC 4.875% 2015 Royal Bank of Scotland Group PLC 5.05% 2015 Royal Bank of Scotland Group PLC 4.70% 2018 Royal Bank of Scotland PLC 6.934% 2018 € Royal Bank of Scotland PLC 5.625% 2020 $ RBS Capital Trust II 6.425% noncumulative trust (undated)3,5 Société Générale 2.20% 20134 Société Générale 3.10% 20154 Société Générale 5.75% 20164 Bayerische Hypo- und Vereinsbank AG 6.00% 2014 € UniCredito Italiano SpA 5.584% 20173,4 $ UniCredito Italiano SpA 6.00% 20174 HVB Funding Trust I 8.741% 20314 Barclays Bank PLC 6.05% 20174 Barclays Bank PLC 5.125% 2020 Bank of Tokyo-Mitsubishi, Ltd. 2.45% 20154 Union Bank of California, NA 5.95% 2016 Allied Irish Banks, PLC 12.50% 2019 € HSBC Finance Corp. 0.642% 20123 $ HSBC Bank PLC 3.50% 20154 HSBC Bank USA, NA 4.875% 2020 CIT Group Inc., Series A, 7.00% 2013 CIT Group Inc., Series A, 7.00% 2014 CIT Group Inc., Series A, 7.00% 2015 CIT Group Inc., Series A, 7.00% 2016 Standard Chartered PLC 3.85% 20154 Standard Chartered Bank 6.40% 20174 Wells Fargo & Co. 3.625% 2015 Wells Fargo & Co. 5.625% 2017 Wachovia Capital Trust III 5.80% (undated)3 Korea Development Bank 5.30% 2013 Korea Development Bank 8.00% 2014 Paribas, New York Branch 6.95% 2013 BNP Paribas 3.25% 2015 BNP Paribas 5.125% 20154 SunTrust Banks, Inc. 6.00% 2017 ANZ National (International) Ltd. 3.125% 20154 Silicon Valley Bank 5.70% 2012 PNC Funding Corp. 5.40% 2014 PNC Bank NA 6.875% 2018 Banco de Crédito del Perú 5.375% 20204 Bank of Ireland 10.00% 2020 € BBVA Bancomer SA 7.25% 20204 $ Banco Santander-Chile 5.375% 20144 VEB Finance Ltd. 6.902% 20204 Banco del Estado de Chile 4.125% 20204 Zions Bancorporation 6.00% 2015 Nordea Bank, Series 2, 3.70% 20144 Bergen Bank 0.625% (undated)3 Development Bank of Singapore Ltd. 7.125% 20114 Norinchukin Finance (Cayman) Ltd. 5.625% 20163 £ Real estate — 2.29% PLD International Finance LLC 4.375% 2011 € $ ProLogis 7.625% 2014 $ ProLogis 5.625% 2015 ProLogis 5.625% 2016 ProLogis 5.75% 2016 ProLogis 6.625% 2018 ProLogis 7.375% 2019 ProLogis 6.875% 2020 Westfield Capital Corp. Ltd., WT Finance (Australia) Pty Ltd. and WEA Finance LLC 4.375% 20104 Westfield Group 5.40% 20124 Westfield Capital Corp. Ltd., WT Finance (Australia) Pty Ltd. and WEA Finance LLC 5.125% 20144 Westfield Group 7.50% 20144 Westfield Group 5.75% 20154 Westfield Group 5.70% 20164 Westfield Group 7.125% 20184 Kimco Realty Corp., Series C, 4.82% 2011 Kimco Realty Corp. 6.00% 2012 Pan Pacific Retail Properties, Inc. 6.125% 2013 Kimco Realty Corp., Series C, 4.82% 2014 Kimco Realty Corp., Series C, 4.904% 2015 Kimco Realty Corp., Series C, 5.783% 2016 Kimco Realty Corp. 5.70% 2017 Kimco Realty Corp. 4.30% 2018 Kimco Realty Corp. 6.875% 2019 Hospitality Properties Trust 6.75% 2013 Hospitality Properties Trust 7.875% 2014 Hospitality Properties Trust 5.125% 2015 Hospitality Properties Trust 6.30% 2016 Hospitality Properties Trust 5.625% 2017 Hospitality Properties Trust 6.70% 2018 Simon Property Group, LP 6.75% 2014 Simon Property Group, LP 4.20% 2015 Simon Property Group, LP 5.25% 2016 Simon Property Group, LP 6.10% 2016 Simon Property Group, LP 5.875% 2017 Simon Property Group, LP 6.125% 2018 Simon Property Group, LP 10.35% 2019 Developers Diversified Realty Corp. 5.375% 2012 Developers Diversified Realty Corp. 5.50% 2015 Developers Diversified Realty Corp. 9.625% 2016 Developers Diversified Realty Corp. 7.50% 2017 Developers Diversified Realty Corp. 7.875% 2020 ERP Operating LP 5.25% 2014 ERP Operating LP 6.584% 2015 ERP Operating LP 5.75% 2017 ERP Operating LP 7.125% 2017 ERP Operating LP 4.75% 2020 Brandywine Operating Partnership, LP 5.75% 2012 Brandywine Operating Partnership, LP 5.40% 2014 Rouse Co. 7.20% 20125 Rouse Co. 5.375% 20135 Rouse Co. 6.75% 20134,5 Realogy Corp., Term Loan B, 3.258% 20133,6,7 Realogy Corp., Term Loan DD, 3.258% 20133,6,7 Realogy Corp., Letter of Credit, 3.313% 20133,6,7 Realogy Corp., Second Lien Term Loan A, 13.50% 20176,7 Boston Properties, Inc. 5.875% 2019 UDR, Inc., Series A, 5.25% 2015 Host Marriott, LP, Series K, 7.125% 2013 Host Hotels & Resorts, LP, Series S, 6.875% 2014 Host Hotels & Resorts, LP, Series Q, 6.75% 2016 Host Hotels & Resorts LP 9.00% 2017 Weingarten Realty Investors, Series A, 4.857% 2014 Diversified financials — 2.04% Countrywide Financial Corp. 6.25% 2010 $
